Name: Commission Regulation (EEC) No 3110/83 of 4 November 1983 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 303/55 . 11 . 83 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3110/83 of 4 November 1983 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables the Dusseldorf market should therefore be deleted from the list of representative markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 4 of Regulation (EEC) No 21 18 /74 (3), as last amended by Regulation (EEC) No 3011 /81 (4), lists the representative import markets where the rates for imported products are to be assessed ; Whereas , for the Federal Republic of Germany, the Dusseldorf market no longer has the importance it had at the time it was designated and the remaining markets are to be considered as representative for all products imported into that Member State ; whereas HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2118/74 'Dussel ­ dorf is hereby deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7 . 1983 , p. 2 . 3 OJ No L 220 , 10 . 8 . 1974, p. 20 . (4) OJ No L 301 , 22 . 10 . 1981 , p . 18 ,